68 F.3d 455
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Betsy FOREST, Plaintiff, Appellant,v.TRANS CARRIERS, INC., Defendant, Appellee.
No. 95-1529.
United States Court of Appeals, First Circuit.
Oct. 18, 1995.

Mark S. Kierstead on brief for appellant.
Peter T. Marchesi on brief for appellee.
Before SELYA, STAHL and LYNCH, Circuit Judges.
Per Curiam.


1
We have carefully reviewed the record in this case and affirm the dismissal for lack of personal jurisdiction.  The record indicates that, although much of the information would have been available to her from the proper sources, plaintiff failed to place in the record the "specific facts" necessary to support her jurisdictional allegation.  Boit v. Gar-Tec Products, Inc., 967 F.2d 671, 680 (1st Cir.1992).  The record likewise shows that plaintiff never asked that the court permit discovery on the limited issue of personal jurisdiction.  See id.   Consequently, plaintiff has not met her burden, id. at 675, of showing that defendant's contacts with Maine were sufficiently "substantial" or sufficiently "continuous and systematic" so that the exercise of personal jurisdiction over it in this case would comport with due process.


2
Affirmed. See Loc.  R. 27.1.